          Case 2:19-cv-00021-BMM-JCL Document 1 Filed 05/07/19 Page 1 of 5



Kathryn S. Mahe
Justin K. Cole
GARLINGTON, LOHN & ROBINSON, PLLP
350 Ryman Street • P. O. Box 7909
Missoula, MT 59807-7909
Telephone (406) 523-2500
Telefax (406) 523-2595
ksmahe@garlington.com
jkcole@garlington.com

Attorneys for Defendants



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                               BUTTE DIVISION

 DAVE McKERNAN,                             Cause No. ______________

                Plaintiff,
                                                   NOTICE OF REMOVAL
          v.

 HARRINGTON COMPANY and
 GOLDEN WEST ENTERPRISES,

                Defendants.


TO: Dave McKernan, Plaintiff; Wall, McLean & Gallagher, PLLC, Plaintiff’s
    Attorneys; and Silver Bow County Clerk of District Court:

          Defendants Harrington Company (“Harrington”) and Golden West

Enterprise, Inc. (“Golden West”), incorrectly identified as Golden West

Enterprises in the caption, (collectively referred to as “Defendants”), respectfully

2737049                                                                        Page 1
          Case 2:19-cv-00021-BMM-JCL Document 1 Filed 05/07/19 Page 2 of 5



give notice and show the Court:

          1.   On February 21, 2019, an action was commenced against Defendants

in the Montana Second Judicial District Court, Silver Bow County, entitled Dave

McKernan, Plaintiff, v. Harrington Company and Golden West Enterprises,

Defendants, Cause No. DV-19-55. See Compl. & Demand Jury Trial, Feb. 21,

2019 (“Compl.”). On or about April 18, 2019, Plaintiff requested that Defendants

acknowledge and waive service of the summons. Defendants have not yet

acknowledged and waived service. This Notice is therefore timely under 28

U.S.C. § 1446. True and correct copies of the Civil Cover Sheet, Complaint, and

Summons are attached hereto as Exhibits A, B, and C, respectively. No further

proceedings have been had in the action.

          2.   This Court has original jurisdiction over this action pursuant to 28

U.S.C. § 1331, which provides, “[t]he district courts shall have original jurisdiction

of all civil actions arising under the Constitution, laws, or treaties of the United

States.” Specifically, Count I of the Complaint asserts violations of federal

discrimination laws and the Americans with Disabilities Act. Compl. ¶ 20. Count

II of the Complaint asserts violations of the Family Medical Leave Act. Compl. ¶¶

22-25. Accordingly, this Court has original jurisdiction over this action, and the

action may be removed to this Court under 28 U.S.C. § 1441(a).


2737049                                                                          Page 2
          Case 2:19-cv-00021-BMM-JCL Document 1 Filed 05/07/19 Page 3 of 5



          3.   To the extent Plaintiff also alleges claims of employment

discrimination under state law, this Court has jurisdiction over all other claims in

Plaintiff’s Complaint under the supplemental jurisdiction statute, 28 U.S.C. §

1367(a), because such claims are so related to Plaintiff’s federal claims that they

form part of the same case and controversy under Article III of the United States

Constitution.

          4.   Under 28 U.S.C. § 1441(a), venue of this removed action is proper in

this Court as the district and division embracing the place where the state action is

pending.

          5.   Pursuant to 28 U.S.C. § 1446(d), Defendants will promptly give the

adverse party written notice of the filing of this Notice of Removal, and promptly

file a copy of this Notice of Removal with the Clerk of the Montana Second

Judicial District Court, Silver Bow County, Montana. Specifically, Defendants

will file a copy of this Notice of Removal with the Clerk of the Montana Second

Judicial District Court, Silver Bow County, Montana within seven days of the

filing of this Notice as required by Local Rule 3.3(a).

          6.   Pursuant to Federal Rule of Civil Procedure 81(c)(2)(C), Defendants

will file their Answer within seven days after filing the Notice of Removal.




2737049                                                                        Page 3
          Case 2:19-cv-00021-BMM-JCL Document 1 Filed 05/07/19 Page 4 of 5



          WHEREFORE, Defendants pray that the action now pending against them

in the Montana Second Judicial District Court, Silver Bow County, be removed to

this Court.

          DATED this 7th day of May, 2019.

                                    Attorneys for Defendants:

                                    GARLINGTON, LOHN & ROBINSON, PLLP


                                    By ___/s/ Kathryn S. Mahe________________




2737049                                                                  Page 4
           Case 2:19-cv-00021-BMM-JCL Document 1 Filed 05/07/19 Page 5 of 5



                              CERTIFICATE OF SERVICE

           I hereby certifu that on May 7,2019, a copy of the foregoing document was

  served on the following persons by the following means:

                     Hand Delivery
               1,2   Mail
                     Overnight Delivery Service
                     Fax (include fax number in address)
                     E-Mail (include email in address)

           I     Patrick T. Gallagher
                 Wall, Mclean & Gallagher, PLLC
                 P. O. Box 1413
                 Anaconda, MT 5971I
                 pat@mlfpllc.com
                   Attorneys for Plaintiff

           2     Clerk of District Court
                 Butte-Silver Bow County Courthouse
                 155 W. Granite St., Rm.313
                 Butte, MT 59701




2737C/,9
                                                                             Page 5
